DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed 11/09/2020 is acknowledged. Claims 1, 3, 4, 10, 21, 22, 29, 31, 34, 37, 74, 78 and 79 are amended and claims 2, 5-9, 11-20, 23-28, 30, 33, 40-53, 55-61, 63-73 and 80-102 are canceled. Claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e), 120 and 365(c) in the Application Data Sheet (ADS—pages 3-4) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 4 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications and patent, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 15/511,176 (now US Patent 10,934,362), PCT/US2015/050115 and provisional application serial no. 62/050,737 because the claimed invention is disclosed in said application. The priority date of claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 of the instant application is deemed to be 09/15/2014.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite substitutions at particular positions within the bispecific antigen binding proteins. However, the claims do not refer back to any particular sequences and the encompassed HC1/2 and LC1/2 portions of the do not all share the same length, therefore numbering such as, “position 44 and/or 183” (claim 35), is arbitrary. In addition, the instant specification discloses at paragraph [0142] (bridging pages 132-233) that the numbering depends on the type of system used. In summary, because of the varying lengths of the encompassed bispecific antigens, it is not clear exactly which positions in each of encompassed variants is being substituted. Thus, the person having skill in the art would not be apprised of whether he or she were infringing upon the claims. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).

Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bispecific antigen binding proteins comprising VL1 and VH1 having CDRs selected from those recited in claim 4 and VL2 and VH2 having CDRs selected from those recited in claim 10 and methods of treatment using said antigen binding protein, does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Although most of the claims are drawn to products, when weighing whether claims are enabled, it is appropriate to consider the intended use of said products. In the instant case, the disclosed utility of the claimed bispecific antigens is treating headache (see p. 7, paragraphs [0020]-[0021], for example). Claims 1, 3, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 recite or encompass a bispecific antigen binding protein comprising a first binding domain (VL1, VH1 or LC1, HC1) that binds to human CGRP and a second binding domain (VL2, VH2 or LC2, HC2) that binds to human PAC1 receptor. Claims 21, 22, 29, 31, 34, 35, 36, 37, 38 and 39 recite possible substitutions in the heavy and light chains of the respective binding domains, but no other structural limitations. Moreover, the instant specification teaches that the position of the substitutions depends upon the type of numbering system used (see paragraph [0142], bridging pages 132-133). Even claim 4, which depends from claim 1 and recites the possible heavy and light chain CDRs for the binding domain that binds CGRP (VL1, VL2), is silent with respect to the heavy and light chains for the binding domain that binds PAC1. Likewise, claim 10, which depends from claim 1 and recites the possible heavy and light chain CDRs for the binding domain that binds PAC1, is silent with respect to the heavy and light chains for the binding domain that binds CGRP. In summary, the claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 encompass a broad array of bi-specific antigen binding proteins, their encoding polynucleotides and methods of making and use with little guidance as to their structure.
Antibodies that bind to the CGRP receptor that can be used to treat headache are well-documented in the literature. For instance, the prior art of Boone et al. (WO 2010/075238—on IDS filed 08/27/2020) teach a number of antigen binding proteins that bind CGRP receptor and have 99.6-100% sequence identity to the sequences disclosed in the instant specification (see p. 85, Table 5A, also lines 9-13; p. 87, Table 5B; claim 23 at p. 167 of Boone and colleagues). Boone et al. also teach that said CGRP receptor antigen binding proteins can be used to treat headache (p. 131, lines 5-7; claims 39-40). Antibodies that bind to the PAC1 receptor are less well-characterized.
The structure of the PAC1 receptor, which binds the endogenous peptide PACAP, is complex. There are a number of splice variants, although neither the claims nor the specification discloses any particular epitope or even variant to which the recited antigen binding protein binds. See Shen et al. (Neuropeptides, 2013; 47: 421-430—on IDS filed 08/27/2020—see p. 422, paragraph bridging left and right columns):
The PAC1 gene is found to express a large number of splicing variants (Fig. 2). The variations lie in two main regions: the extracellular ligand binding domain at the N-terminus and third intracellular loop at the N-terminus. The third intracellular loop is coupled to G-protein, and two exons termed “hip” and “hop” in rodents can be spliced either in or out, and five splice variants (termed PAC1, PAC1-hip, PAC1-hop1, PAC1-hop2, PAC1-hip-hop1) differing in signal transduction pathways have been described. Four human PAC1 variants (termed null, SV-1, SV-2 and SV-3) resulting from alternative splicing of equivalent exons were also described with different ability in activating phospholipase C.

The existence of variants adds to the complexity of identifying antigen binding proteins capable of treating headache. See p. 422, right column, 2nd full paragraph of Shen et al.:
The complexity of three ligands (VIP, PACAP27and PACAP38), three receptors (VPAC1, VPAC2 and PAC1) with dozens of potential PAC1 isoforms, differential ligand-receptor affinity, receptor dimerization or polymerization after ligand binding, coupling of different signaling pathways, together with their differential anatomic expression patterns, explains why PACAP and VIP can exert a large array of pharmacological effects and physiological functions.

The post-filing date art of Rubio-Beltrán et al. (The Journal of Headache and Pain, 2018; 19: 64—on IDS filed 08/27/2020) teach that while a PAC1 receptor antibody is being tested for the ability to treat headache, “the PAC1 receptor sequence that is recognized by the antibody has not been disclosed, thus, the variants of the receptor to which the antibody binds are not known.” See p. 7, left column of Rubio-Beltrán et al. In the same passage, Rubio-Beltrán et al. conclude that further studies would be useful to establish “whether certain receptor isoforms predispose patients to present migraine, or whether the treatment will only be effective in patients with those isoforms. For example, two different splice variants of PACAP (the endogenous ligand of the PAC1 receptor) both activate adenyl cyclase (AC) and phospholipase C (PLC) with similar affinity and potency, however, “in smooth muscle cells (e.g. blood vessels), activation of AC leads to vasodilation, whereas PLC activation results in vasoconstriction…[which] plays an important role in disorders such as migraine…”. See p. 2, right column of Rubio-Beltrán et al. Thus, the PLC and AC efficacy of a particular PAC1 receptor isoform could potentially facilitate vasodilation or vasoconstriction in blood vessels, which could have opposing effects in headache treatment, which is further evidence of the complexity of the art.
As is the case with the PAC1 receptor antibody antagonist mentioned by the post-filing date art of Rubio-Beltrán et al., neither the prior art nor the instant specification discloses the isoform or epitope to which the disclosed antibodies bind. While specific antibodies were tested for the ability to inhibit ligand induced activation of the human CGRP and PAC1 receptors using in vitro cAMP assays, the person skilled in the art would not know how to make or use the recited bispecific antigen in the treatment of headache as broadly claimed in claims 1, 3, 4, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 because he or she does not know the structure of either the antigen (which PAC1 receptor antigen and epitope) or antigen binding protein necessary (the claims only recite binding to a given receptor) to treat headache. The evidence in the specification is not commensurate with the scope of the claimed invention.
The prior art teaches that small changes in the amino acid structure of the CDRs can have large effects on activity. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355—on IDS filed 08/27/2020) teach that the “binding affinity of IgG molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas et al. Further, the instant specification encompasses variable regions and CDRs that shares as little as 70% or 80% sequence identity with the disclosed sequences (see p. 30, paragraph [0061]; pages 34-35, paragraphs [0068]-[0069]; p. 47, paragraph [0081]; pages 51-52, paragraphs [0088][0089]). Thus, the claims encompass up to 30% variability across the light and heavy chain regions, and up to 20% variability in the CDRs. Moreover, a 30% variability in the heavy and light chains encompasses significant changes in the CDRs, since CDRs are typically only 5-15 residues in length. For example, SEQ ID 108, a heavy chain region from an antigen binding protein that binds PAC1 and encompasses the CDRH1-3 set forth in SEQ ID NOs: 64, 68 and 76, respectively, is a 119 amino acid sequence. A 30% difference in sequence identity encompasses a change of up to 35 amino acid residues, which is larger than most CDRs. See the following alignment with a mouse Ig heavy chain V region, which shows all of the CDRs (bolded) altered:
RESULT 75
S38718
Ig heavy chain V region - mouse
C;Species: Mus musculus (house mouse)
C;Date: 06-Jan-1995 #sequence_revision 06-Jan-1995 #text_change 20-Jun-2000
C;Accession: S38718
R;Cimanis, A.Y.
submitted to the EMBL Data Library, November 1993
A;Reference number: S38713
A;Accession: S38718
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-116 <CIM>
A;Cross-references: UNIPARC:UPI0000117542; EMBL:X76018; NID:g416102; PIDN:CAA53605.1; PID:g1334263
C;Superfamily: immunoglobulin V region; immunoglobulin homology
C;Keywords: heterotetramer; immunoglobulin
F;15-98/Domain: immunoglobulin homology <IMM>

  Query Match             66.6%;  Score 420.5;  DB 2;  Length 116;
  Best Local Similarity   70.3%;  
  Matches   83;  Conservative   11;  Mismatches   21;  Indels    3;  Gaps    2;

Qy          2 VQLQESGPGLVKPSQTLSLTCTVSGGSISSGGFYWSWIRQHPGKGLEWIGYIYYSGNTYY 61
              |||||||||||||||:||||| |:| ||:|  : |:|||| ||  |||:||| ||| | |
Db          2 VQLQESGPGLVKPSQSLSLTCAVTGYSITS-DYAWNWIRQFPGNKLEWMGYISYSGTTNY 60

Qy         62 NPSLKSRVIISGDTSKNQFSLKLSSVTAADTAVYYCARGGAARGMDVWGQGTTVTVSS 119
              |||||||: |: ||||||| |:|:|||  ||| |||||||   |   ||||| ||||:
Db         61 NPSLKSRISITRDTSKNQFFLQLNSVTTEDTATYYCARGGT--GFTFWGQGTLVTVSA 116

Given the importance of the CDRs to antibody function, testing the very large number of encompassed antibodies for the ability to treat disease would require undue experimentation. 
Clam 76 recites a “host cell”. Suitable host cells include mammalian host cells, which encompasses a broad genus of host cells comprising an expression vector comprising the recited nucleic acids to express such products in vivo for the purpose of gene therapy. The specification does not teach any methods or working examples that indicate the claimed nucleic acid is introduced and expressed in a cell for therapeutic purposes and is therefore merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Relevant literature teaches that gene therapy approaches have generally been inadequate for a meaningful clinical response. The review by Winkler (Ther. Deliv. 2013; 4: 791-809—on IDS mailed 08/27/2020) teaches that “all nucleic acid-based drugs generally suffer from poor pharmacokinetics, the lack of cell membrane permeation, and often insufficient stability and sometimes relevant off-target effects.” See p. 791, left column of Winkler; citations omitted by Examiner. Jafarlou et al. (Journal of Biological Regulators & Homeostatic Agents, 2016: 30: 315-321—on IDS filed 08/27/2020) teach that while progress in gene therapy has been occurring, it remains slow and is “still going through its infancy period” (see abstract; sentence bridging left and right columns of p. 319). For example, Jafarlou et al. teach that viral vectors, among the most commonly used vectors in clinical trials, “vary in the capability of transducing different types of cells.” In summary, problems identified early in gene therapy trials regarding successful transfer remain a technological hurdle (see the “Approaches to gene therapy” section bridging pates 317-318 of Jafarlou and colleagues). Please note that this issue could be addressed by amending the claims to recite, “A cultured host cell…” as disclosed at p. 240 of the instant specification because such an amendment would clarify that the claims are directed only to host cells which are to be made and used in culture to make the bispecific antigen binding proteins recombinantly.
Claim 79 recites a method of “treating a condition associated with CGRP receptor and/or PAC1 receptor”, which encompasses an extremely broad patient population. For instance, CGRP signaling is involved with many disparate disorders. See, for example, Figure 1, p. 8 of Yee Jung Kim and Richard Granstein (Brain, Behavior & Immunity – Health, 18 (2021) 100361), which shows the myriad effects on immune system, brain, heart and skin. Likewise, the PAC1 receptor signaling pathway involves many molecules and may be implicated in neurological and metabolic disorders including “osteoporosis, hypercalcemia, type 2 diabetes, obesity, migraine, and related chronic pain disorders, as well as stress-associated psychopathologies, including depression, posttraumatic stress disorder (PTSD), and related anxiety-related abnormalities” (see p. 1400 and Figure 1 of Liao et al., Current Topics in Medicinal Chemistry, 2019, 19, 1399-1417; citations omitted by examiner).
Due to the large quantity of experimentation necessary to test all of the encompassed bispecific antigen binding proteins for the ability to treat unspecified diseases associated with the CGRP and/or PAC1 receptors, the lack of direction/guidance presented in the specification and the absence of working examples directed to the same, the complex nature of the invention and the art, the unpredictability of the effects of mutating antibodies, particularly in the CDR regions, on the function of said antibodies, and the breadth of the claims which fail to recite limitations on the structure of the recited antigen binding proteins and the disease treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Written Description
Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 79 is drawn to “treating a condition associated with CGRP receptor and/or PAC1 receptor” comprising administering to said patient an effective amount of a bispecific multivalent antigen comprising a first binding domain that specifically binds to human CGRP receptor and a second binding domain that specifically binds to human PAC1 receptor, without any further structural limitations. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
While antibodies (i.e., antigen binding proteins) that bind to the CGRP receptor that can be used to treat headache are well-documented in the literature, antibodies binding the PAC1 receptor that can be used to treat headache or other CGRP/PAC1 associated diseases are not. Further, the structure of the PAC1 receptor, which binds the endogenous peptide PACAP, is complex. There are a number of splice variants of the receptor, although neither the claims nor the specification discloses any particular epitope or even variant to which the recited antigen binding protein binds. See Shen et al. (Neuropeptides, 2013; 47: 421-430—on IDS filed 08/27/2020—p. 422, paragraph bridging left and right columns):
The PAC1 gene is found to express a large number of splicing variants (Fig. 2). The variations lie in two main regions: the extracellular ligand binding domain at the N-terminus and third intracellular loop at the N-terminus. The third intracellular loop is coupled to G-protein, and two exons termed “hip” and “hop” in rodents can be spliced either in or out, and five splice variants (termed PAC1, PAC1-hip, PAC1-hop1, PAC1-hop2, PAC1-hip-hop1) differing in signal transduction pathways have been described. Four human PAC1 variants (termed null, SV-1, SV-2 and SV-3) resulting from alternative splicing of equivalent exons were also described with different ability in activating phospholipase C.

The existence of variants to which the antigen binding proteins may bind renders it difficult to identify the genus of said proteins capable of treating headache. See, for instance, p. 422, right column, 2nd full paragraph of Shen et al.:
The complexity of three ligands (VIP, PACAP27and PACAP38), three receptors (VPAC1, VPAC2 and PAC1) with dozens of potential PAC1 isoforms, differential ligand-receptor affinity, receptor dimerization or polymerization after ligand binding, coupling of different signaling pathways, together with their differential anatomic expression patterns, explains why PACAP and VIP can exert a large array of pharmacological effects and physiological functions.

The post-filing date art of Rubio-Beltrán et al. (The Journal of Headache and Pain, 2018; 19: 64—on IDS filed 08/27/2020), teaches that while a PAC1 receptor antibody is being tested for the ability to treat headache, “the PAC1 receptor sequence that is recognized by the antibody has not been disclosed, thus, the variants of the receptor to which the antibody binds are not known.” See p. 7, left column of Rubio-Beltrán et al. In the same passage, Rubio-Beltrán et al. conclude that further studies would be useful to establish “whether certain receptor isoforms predispose patients to present migraine, or whether the treatment will only be effective in patients with those isoforms.” Further, it is not known whether binding to different isoforms results in opposing effects. For example, two different splice variants of PACAP (the endogenous ligand of the PAC1 receptor) both activate adenyl cyclase (AC) and phospholipase C (PLC) with similar affinity and potency, however, “in smooth muscle cells (e.g. blood vessels), activation of AC leads to vasodilation, whereas PLC activation results in vasoconstriction…[which] plays an important role in disorders such as migraine…”. See p. 2, right column of Rubio-Beltrán et al. Thus the PLC and AC efficacy of a particular PAC1 receptor isoform could potentially facilitate vasodilation or vasoconstriction in blood vessels, which could have opposing effects in treatment.
Neither the instant specification nor the literature establishes the correlation between the structure of the antigen binding protein that binds to the human PAC1 receptor and the function of this protein in treating CGRP/PAC1 associated disease. Absent the structure and structure/function correlation, the skilled artisan the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of disclosed sequences comprising the requisite heavy and light chains and CDRs of the recited bispecific antigen binding proteins, the skilled artisan cannot envision the encompassed proteins that are capable of treating headache, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 10, 21, 22, 29, 31, 54 and 74-79 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (WO 2010/075238—on IDS filed 08/27/2020) in view of Xu (WO2014/144632—on IDS filed 08/27/2020—also published as USPGPUB 20150010560). The Xu documents have an effectively filed date of 15 March 2013. For the sake of brevity, the Xu WO document will be referenced in this rejection.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Boone et al. teach antibodies that bind to a human CGRP receptor comprising a light chain immunoglobulin variable region and a heavy chain immunoglobulin variable region. For instance, one such antigen binding protein comprises a VH sequence that having 100% sequence identity with instant SEQ ID NO: 194 (see p. 85, Table 5A; claim 23 at p. 167). The alignment between instant SEQ ID NO: 194 and SEQ ID NO: 158 of Boone et al. is reproduced herein:
RESULT 1
AYE37644
ID   AYE37644 standard; protein; 130 AA.
AC   AYE37644;
DT   02-SEP-2010  (first entry)
DE   Exemplary human antibody heavy chain variable region protein SEQ ID:158.
OS   Homo sapiens.
CC PN   WO2010075238-A1.
CC PD   01-JUL-2010.
CC PF   18-DEC-2009; 2009WO-US068858.
PR   23-DEC-2008; 2008US-0203569P.
PR   25-NOV-2009; 2009US-0264622P.
CC PA   (AMGE ) AMGEN INC.
CC PI   Boone TC,  Brankow DW,  Gegg CV,  Hu SS,  King CT,  Lu HS,  Shi L;
CC PI   Xu C;
DR   WPI; 2010-H49876/46.
DR   N-PSDB; AYE37693.
CC PS   Claim 21; SEQ ID NO 158; 190pp; English.
SQ   Sequence 130 AA;

  Query Match             100.0%;  Score 687;  DB 17;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSFGMHWVRQAPGKGLEWVAVISFDGSIKYS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSFGMHWVRQAPGKGLEWVAVISFDGSIKYS 60

Qy         61 VDSVKGRFTISRDNSKNTLFLQMNSLRAEDTAVYYCARDRLNYYDSSGYYHYKYYGMAVW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDSVKGRFTISRDNSKNTLFLQMNSLRAEDTAVYYCARDRLNYYDSSGYYHYKYYGMAVW 120

Qy        121 GQGTTVTVSS 130
              ||||||||||
Db        121 GQGTTVTVSS 130

The heavy chain CDRs represented by instant SEQ ID NOs: 160, 169 and 180 are underlined. Boone et al. also teach an antigen binding protein, SEQ ID NO: 17, comprising a VL sequence that has sequence identity with 100% sequence identity with instant SEQ ID NO: 140 (see p. 87, Table 5B) reproduced herein:
RESULT 30
AYE37503
ID   AYE37503 standard; protein; 238 AA.
AC   AYE37503;
DT   02-SEP-2010  (first entry)
OS   Homo sapiens.
CC PN   WO2010075238-A1.
CC PD   01-JUL-2010.
CC PF   18-DEC-2009; 2009WO-US068858.
PR   23-DEC-2008; 2008US-0203569P.
PR   25-NOV-2009; 2009US-0264622P.
CC PA   (AMGE ) AMGEN INC.
CC PI   Boone TC,  Brankow DW,  Gegg CV,  Hu SS,  King CT,  Lu HS,  Shi L;
CC PI   Xu C;
DR   WPI; 2010-H49876/46.
DR   N-PSDB; AYE37715.
II diabetes mellitus, inflammation and 
CC PT   cardiovascular disorders.
CC PS   Disclosure; SEQ ID NO 17; 190pp; English.
SQ   Sequence 238 AA;

Query Match             100.0%;  Score 584;  DB 17;  Length 238;
Best Local Similarity   100.0%;  
Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSVSAAPGQKVTISCSGSSSNIGNNYVSWYQQLPGTAPKLLIYDNNKRPSGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 QSVLTQPPSVSAAPGQKVTISCSGSSSNIGNNYVSWYQQLPGTAPKLLIYDNNKRPSGIP 82

Qy         61 DRFSGSKSGTSTTLGITGLQTGDEADYYCGTWDSRLSAVVFGGGTKLTVLG 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 DRFSGSKSGTSTTLGITGLQTGDEADYYCGTWDSRLSAVVFGGGTKLTVLG 133

The light chain CDRs represented by instant SEQ ID NOs: 110, 121 and 128 are underlined. See p. 85, lines 9-13 of Boone et al., which state that the antigen binding protein may encompass the six CDRs L6 (represented by SEQ ID NO: 17 in the Boone document) and H1 (represented by SEQ ID NO: 158 in the Boone document). Thus, Boone et al. envision many antibodies, including one having the VL1 identical to instant SEQ ID NO: 140 and the VH1 identical to instant SEQ ID NO: 194 and the encompassed CDRs. 
	Boone et al. also teach that the antibodies can be bispecific (see p. 44, lines 32-34 through p. 45, lines 1-6):
A “bispecific,” “dual-specific” or “bifunctional” antigen binding protein or antibody is a hybrid antigen binding protein or antibody, respectively, having two different antigen binding sites. Bispecific antigen binding proteins and antibodies are a species of multispecific antigen binding protein or multispecific antibody and may be produced by a variety of methods including, but not limited to, fusion of hybridomas or linking of Fab' fragments…The two binding sites of a bispecific antigen binding protein or antibody will bind to two different epitopes, which may reside on the same or different protein targets. (Citations omitted by Examiner).

Boone et al. teach that the binding protein may comprise a constant region from an IgG1, IgG2, IgG3, or IgG4 immunoglobulin, an IgG1 or IgG2 immunoglobulin CH2 or CH3 domains (see p. 53, lines 1-22). Boone et al. teach the nucleic acid sequences encoding the CGRP antigen binding proteins, expression vectors, host cells and how to prepare said proteins (see pages 106-130). Finally, Boone et al. teach treating headache (p. 131, lines 5-7; claims 39-40). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Boone et al. do not teach that the second antibody in the bispecific antibody is one that binds the PAC1 receptor. Xu teaches antibodies that bind to human PAC1. For instance, Xu teaches the antibody light chain variable region, SEQ ID NO: 156, which shares 100% sequence identity with instant SEQ ID NO: 33:
RESULT 1
BBN21777
ID   BBN21777 standard; protein; 108 AA.
AC   BBN21777;
DT   23-OCT-2014  (first entry)
DE   Anti-hPAC1 antibody LC-08 variable light chain SEQ:156.
OS   Homo sapiens.
CC PN   WO2014144632-A2.
CC PD   18-SEP-2014.
CC PF   14-MAR-2014; 2014WO-US029128.
PR   15-MAR-2013; 2013US-0792678P.
CC PA   (AMGE ) AMGEN INC.
CC PI   Xu C,  Hamburger AE;
DR   WPI; 2014-R47186/65.

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVGRSLHWYQQKPGQAPRLLIKYASQSLSGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVGRSLHWYQQKPGQAPRLLIKYASQSLSGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCHQSSRLPFTFGPGTKVDIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCHQSSRLPFTFGPGTKVDIKR 108

The light chain CDRs represented by instant SEQ ID NOs: 3, 15 and 21 are underlined.
In addition, Xu teaches a heavy chain variable region amino acid sequence, SEQ ID NO: 174, which is 100% identical to instant SEQ ID NO: 87:
RESULT 1
BBN21795
ID   BBN21795 standard; protein; 120 AA.
AC   BBN21795;
DT   23-OCT-2014  (first entry)
DE   Anti-hPAC1 antibody HC-05 variable heavy chain SEQ:174.
OS   Homo sapiens.
CC PN   WO2014144632-A2.
CC PD   18-SEP-2014.
CC PF   14-MAR-2014; 2014WO-US029128.
PR   15-MAR-2013; 2013US-0792678P.
CC PA   (AMGE ) AMGEN INC.
CC PI   Xu C,  Hamburger AE;
DR   WPI; 2014-R47186/65.
SQ   Sequence 120 AA;
Query Match             100.0%;  Score 635;  DB 21;  Length 120;
Best Local Similarity   100.0%;  
Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSRFAMHWVRQAPGKGLEWVAVISYDGGNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSRFAMHWVRQAPGKGLEWVAVISYDGGNKYY 60

Qy         61 AESVKGRFTISRDNSKNTLYLQMNSLRAEDTALFYCARGYDVLTGYPDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AESVKGRFTISRDNSKNTLYLQMNSLRAEDTALFYCARGYDVLTGYPDYWGQGTLVTVSS 120

See pages 76-78 of Xu, Tables 3A and 3B. The heavy chain CDRs represented by instant SEQ ID NOs: 56, 67 and 75 are underlined. Xu teaches that their sequences set forth in SEQ ID NOs: 156 and 174 can be part of the same antibodies disclosed as “14A”,”14B” and “14C” (see the tables under “Antibodies containing sequence”). In addition, Xu teaches that “[e]ach of the heavy chain variable regions listed in Table 3B may be combined with any of the light chain variable regions shown in Table 3A to form an antibody” (see p. 78, lines 1-2).
	Xu teaches that the binding protein may comprise a constant region from an IgG1, IgG2, IgG3, or IgG4 immunoglobulin, an IgG1 or IgG2 immunoglobulin CH2 or CH3 domains (see p. 35, lines 3-27). Xu teach the nucleic acid sequences encoding the PAC1 antigen binding proteins, expression vectors, host cells and how to prepare said proteins (see pages 103-116).  Xu teaches that the antibodies to PAC1 can be used to treat headaches or migraines (see p. 131, lines 5-7 and claims 39-40 of Boone et al.; p. 116, lines 14-19; claims 25-29 of Xu). Both Boone et al. and Xu teach that bispecific antibodies can be made by various methods including fusion of hybridomas and linking of Fab' fragments (see p. 94, lines 15-22 of Boone et al.; p. 91, lines 1-9 of Xu).
It would have been obvious to the person having ordinary skill in the art at the time of the filing of the invention to modify the teachings of Boone et al. by making a bispecific antigen binding protein comprising an antibody that binds the CGRP receptor and an antibody that binds the PAC1 receptor because both Boone et al. and Xu teach that the antibodies of their respective inventions can be used for the treatment of headaches or migraines (see p. 116, lines 14-19 and claims 25-29 of Xu). The person having ordinary skill in the art would merely be combining two antibody compositions, each of which was taught in the prior art to be useful for the treatment of headache, into a single bispecific antibody. See, for instance, MPEP 2144.06 I:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

As noted above, the prior art of Boone et al. taught the treatment of headaches with CGRP receptor antibodies. Further, Xu taught the treatment of headache with PAC1 antibodies. The only difference between the claimed invention and the prior art was the lack of actual combination of the elements to teach a bispecific antibody comprising an antibody to CGRP receptor and PAC1 in a single prior art reference. However, one of ordinary skill in the art could have combined the elements as claimed by known methods, because such would merely represent administration of compositions, each of which were taught in the prior art to be useful for the treatment of the same conditions, namely headache. Such a combination would result in each antibody component merely performing the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable because the prior art of both Boone et al. and Xu taught that bispecific antibodies could made and administered to treat headache. The person having ordinary skill in the art at the time of the filing of the invention would have been motivated to make a bispecific antibody because both Boone et al. and Xu teach how to make bispecfic antibodies (see p. 44, lines 32-34 through p. 45, lines 1-6 of Boone et al; see p. 29, lines 20-29 of Xu).  Furthermore, the person of ordinary skill in the art could have reasonably expected success because each composition was already taught to be useful for the same purpose.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. and Xu as applied to claims 1, 3, 4, 10, 21, 22, 29, 31, 54 and 74-79 above, and further in view of Kontermann et al. (mAbs, 2012; 4: 182-197—on IDS filed 08/27/2020).  The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Boone et al. and Xu, and how they meet the limitations of claims 1, 3, 4, 10, 21, 22, 29, 31, 54 and 74-79 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Boone et al. and Xu do not teach the structure of the bispecific, multivalent antigen binding protein recited in claim 54.  Nevertheless, both Boone et al. and Xu teach that bispecific antibodies can be made by various methods including fusion of hybridomas and linking of Fab' fragments (see p. 94, lines 15-22 of Boone et al.; p. 91, lines 1-9 of Xu). Konterman teach dual-targeting strategies and structures of various bispecific, multivalent antibodies including one having the IgG-scFv structure recited in claim 54. See Figure 2, under “bispecific IgG and IgG-like molecules”, particularly the diagram under the left side of the “IgG-scFv” heading, reproduced herein:

    PNG
    media_image2.png
    22
    76
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the combined teachings of by Boone et al. and Xu to construct an IgG-scFv, as taught in Konterman because Kontermann et al. teach an example in the tetravalent bispecific antibody was more effective in killing tumor cells than the two parent antibodies (see p. 187, left column, 1st full paragraph).  See also Kontermann (p. 189, paragraph bridging the left and right columns), in which an IgG-scFv targeting two different epitopes of one receptor resulted in superior antibody action. Konterman teaches that the orientation in the scFv can be in either the VH-VL or VL-VH orientation, though in the bispecific EGFR/IGF-1R antibody example cited therein, the VL-VH orientation was “superior” (see p. 187, left column, 1st full paragraph). The person of ordinary skill in the art would have been motivated to make a bispecific antibody not only because both Boone et al. and Xu taught doing so, but also because the prior art taught that IgG-scFv bispecific antibodies were more effective than parent monoclonal antibodies. Kontermann also teaches that IgG-scFv format results in “an increased thermal stability…compared with…other formats” (see p. 191, left column, 1st paragraph). For the reasons outlined herein, the person of ordinary skill in the art could have reasonably expected success.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. and Xu as applied to claims 1, 3, 4, 10, 21, 22, 29, 31, 54 and 74-79 above, and further in view of Imhof-Jung et al. (WO2010/145792—on IDS filed 08/27/2020).  The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Boone et al. and Xu and how they meet the limitations of claims 1, 3, 4, 10, 21, 22, 29, 31, 54 and 74-79 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Boone et al. and Xu do not teach the structure of the bispecific, multivalent antigen binding protein recited in claim 62.  Nevertheless, both Boone et al. and Xu teach that bispecific antibodies can be made by various methods including fusion of hybridomas and linking of Fab' fragments (see p. 94, lines 15-22 of Boone et al.; p. 91, lines 1-9 of Xu). Imhof-Jung et al. teach an antibody comprising two light chains and two heavy chains that specifically binds to a first antigen and comprises two Fab fragments that are connected via a peptide linker to a second antibody that binds a second antigen (see pages 3-5 under “Summary of the Invention”; also claim 1). The antibody is represented by Figure 4a of Imhof-Jung et al. and is reproduced herein: 

    PNG
    media_image3.png
    66
    176
    media_image3.png
    Greyscale

The representation shows that the antibody taught by Imhof-Jung et al. teach that the first and second antibodies comprise VL-CL domains or VH-CH1 domains. This structure is the same as that which is represented in instant Figure 3.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the combined teachings of by Boone et al. and Xu to construct an IgG-Fab, as taught in Imhof-Jung et al. because Imhof-Jung et al. outline the disadvantages of the prior art techniques for making bispecific antibodies (see discussion at pages 1-3). The person of ordinary skill in the art would have been motivated to make a bispecific antibody not only because both Boone et al. and Xu taught doing so, but also because the prior art taught of Imhof-Jung provide direction of how to make an IgG-Fab antibody construct that improves upon deficiencies they note in the prior art structures. For the reasons outlined herein, the person of ordinary skill in the art could have reasonably expected success.
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,934,362. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases they are drawn to bispecific antigen binding proteins comprising a first binding domain that specifically binds to human CGRP receptor and a second binding domain that specifically binds to human PAC1 receptor, the encoding nucleic acids, methods of making said bispecific antigen binding proteins and methods of treatment. The differences between the claim sets are as follows. The ‘362 patent claims are far more specific in the recitation of the encompassed CDRs and variants of the bispecific antibody. For instance, whereas instant claims 34-39 recite single substitutions in the HC1/2 and LC1/2 regions without identifying the sequence or numbering system, the ‘362 patent claims recite all the encompassed variants; for instance, see claim 24 of the ‘362 patent. In addition, claim  
43 of the ‘362 patent is more specific concerning the patient population (treatment of headache) than instant claim 79. The more general recitation in the instant claims (genus) is anticipated by the specific recitation in the claims of the ‘362 patent (species).

 Claims 1, 3, 4, 10, 21, 22, 29, 31, 34-39, 54, 62 and 74-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of copending Application No. 17/621,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases they are drawn to bispecific antigen binding proteins comprising a first binding domain that specifically binds to human CGRP receptor and a second binding domain that specifically binds to human PAC1 receptor, the encoding nucleic acids, methods of making said bispecific antigen binding proteins and methods of treatment. The differences between the claim sets are as follows. The ‘189 application claims are far more specific in the recitation of the encompassed CDRs and variants of the bispecific antibody. For instance, whereas instant claims 34-39 recite single substitutions in the HC1/2 and LC1/2 regions without identifying the sequence or numbering system, the ‘189 application claims recite all the encompassed variants; for instance, see claim 28 of the ‘189 application. In addition, claim  
65 of the ‘189 application is more specific concerning the patient population (treatment of headache) than instant claim 79. The more general recitation in the instant claims (genus) is anticipated by the specific recitation in the claims of the ‘189 application (species).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649